One purchasing restitution money is not a competent witness; thoughthe party entitled to restitution is so from necessity. John Williams
was charged with stealing the goods of Charles B. Harris, of the value of $15. Jacob E, Griffin was offered as a witness for the state; and, being examined on the voire dire, he stated that he had given Harris $20, for the restitution money that should be adjudged. The court held him not to be a competent witness. The owner of goods stolen is from necessity, and from motives of public policy, a competent witness; but there was no such necessity for the admission of a speculator. Such a purchase is an improper interference with public justice, and should not be encouraged. State vs.Williams. Kent, April Sessions, 1836.